      Case 4:14-md-02541-CW Document 1333 Filed 08/03/21 Page 1 of 10




 1   Steve W. Berman (pro hac vice)                     Jeffrey L. Kessler (pro hac vice)
     Craig R. Spiegel (SBN 122000)                      David G. Feher (pro hac vice)
 2   Emilee N. Sisco (pro hac vice)                     David L. Greenspan (pro hac vice)
     HAGENS BERMAN SOBOL SHAPIRO LLP                    WINSTON & STRAWN LLP
 3   1918 Eighth Avenue, Suite 3300                     200 Park Avenue
     Seattle, WA 98101                                  New York, NY 10166-4193
 4   Telephone: (206) 623-7292                          Telephone: (212) 294-6700
     Facsimile: (206) 623-0594                          Facsimile: (212) 294-4700
 5   steveb@hbsslaw.com                                 jkessler@winston.com
     craigs@hbsslaw.com                                 dfeher@winston.com
 6   emilees@hbsslaw.com                                dgreenspan@winston.com

 7                                                      Jeanifer E. Parsigian (SBN 289001)
     Bruce L. Simon (SBN 96241)                         WINSTON & STRAWN LLP
 8   Benjamin E. Shiftan (SBN 265767)                   101 California Street
     PEARSON, SIMON & WARSHAW, LLP                      San Francisco, CA 94111
 9   350 Sansome Street, Suite 680                      Telephone: (415) 591-1000
     San Francisco, CA 94104                            Facsimile: (415) 591-1400
10   Telephone: (415) 433-9000                          jparsigian@winston.com
     Facsimile: (415) 433-9008
11   bsimon@pswlaw.com                                  Class Counsel for Consolidated Action
     bshiftan@pswlaw.com                                Plaintiffs
12
     Class Counsel for Consolidated Action
13   Plaintiffs

14   [Additional counsel listed on signature page]

15                               UNITED STATES DISTRICT COURT

16                            NORTHERN DISTRICT OF CALIFORNIA

17                                        OAKLAND DIVISION

18   IN RE: NATIONAL COLLEGIATE                      Case No. 4:14-md-2541-CW
     ATHLETIC ASSOCIATION ATHLETIC
19   GRANT-IN-AID CAP ANTITRUST                      STIPULATION AND [PROPOSED] ORDER
     LITIGATION                                      REGARDING PLAINTIFFS’ FEE AND COST
20                                                   AWARD
21
     This Document Relates to:
22
     ALL ACTIONS
23

24

25

26

27

28

                      STIPULATION AND [PROPOSED] ORDER RE PLAINTIFFS’ FEE AND COST AWARD
                                          CASE NO. 4:14-MD-02541-CW
       Case 4:14-md-02541-CW Document 1333 Filed 08/03/21 Page 2 of 10




 1          WHEREAS, on December 6, 2019, the Court issued an Order Granting In Part And Denying

 2   In Part Plaintiffs’ Motion for Attorneys Fees, Expenses, Service Awards, and Taxed Costs and
 3
     Requesting Further Submission (the “Preliminary Fee Order”) ECF No. 1259;
 4
            WHEREAS, on December 23, 2019, the Court issued its Final Order Granting Plaintiffs’
 5
     Motion for Attorneys’ Fees, Expenses and Service Awards, and Taxed Costs. ECF No. 1261, (the
 6
     “Final Fee Order”), awarding Plaintiffs’ fees and costs incurred through October 30, 2019 and service
 7

 8   awards to named Plaintiffs;

 9          WHEREAS, the Final Fee Order clarified that the Court “will address attorneys’ fees, expenses
10   and costs incurred by Plaintiffs’ Counsel which post-date October 30, 2019 at a later date,” Final Fee
11
     Order at 1 n.2;
12
            WHEREAS, on February 24, 2020, the District Court adopted the Preliminary Fee Order and
13
     the Final Fee Order “in every respect,” ECF No. 1280;
14

15          WHEREAS, on July 17, 2020, the Parties submitted a Stipulation and [Proposed] Order

16   Regarding Schedule for Resolving Remaining Attorneys’ Fees, Expenses and Service Awards

17   Requests, which was so-ordered by the Court on August 5, 2020, ECF Nos. 1291, 1293 (the
18   “Stipulation”);
19
            WHEREAS, on June 21, 2021 the Supreme Court of the United States unanimously affirmed
20
     the Ninth Circuit’s ruling in this action;
21
            WHEREAS, on July 6, 2021, in accordance with Paragraph 5(a) Stipulation, Plaintiffs’
22

23   Counsel submitted supplemental declarations detailing the following attorneys’ fees and costs: (1)

24   Winston & Strawn LLP’s attorneys’ fees and costs incurred between July 8, 2020 and July 5, 2021,

25   (2) Hagens Berman Sobol Shapiro LLP’s attorneys’ fees and costs incurred between July 8, 2020 and
26

27

28                                                      1
                        STIPULATION AND [PROPOSED] ORDER RE PLAINTIFFS’ FEE AND COST AWARD
                                            CASE NO. 4:14-MD-02541-CW
       Case 4:14-md-02541-CW Document 1333 Filed 08/03/21 Page 3 of 10




 1   July 6, 2021, and (3) Pearson, Simon & Warshaw, LLP’s attorneys’ fees incurred between July 8, 2020

 2   and July 5, 2021 (the “2021 Fee and Cost Request”);
 3
            WHEREAS, in accordance with Paragraphs 5(b) – (c) of the Stipulation, Plaintiffs provided
 4
     Defendants with the billing records supporting the attorneys’ fees requested in the 2021 Fee and Cost
 5
     Request, as well as billing records supporting additional attorneys fees incurred by Plaintiffs’ Counsel
 6
     following the submission of the 2021 Fee and Cost Request; and
 7

 8          WHEREAS, in accordance with Paragraph 5(d) of the Stipulation, the Parties have met-and-

 9   conferred regarding the 2021 Fee and Cost Request and the additional attorneys fees incurred by
10   Plaintiffs’ counsel following the submission of the 2021 Fee and Cost Request.
11
            THEREFORE, in accordance with Paragraph 5(e) of the Stipulation, the Parties hereby agree
12
     and stipulate as follows:
13
            1.      Plaintiffs are entitled to the following fees, costs and expenses, which fees, costs and
14

15   expenses shall be paid on or before August 6, 2021 to respective Plaintiffs’ Counsel in accordance

16   with the reasonable instructions provided by Plaintiffs’ Counsel:

17         Firm                                                Compensable Fees
18         Winston & Strawn LLP                                $2,966,362.35

19         Hagens Berman Sobol Shapiro LLP                     $352,506.50
           Pearson, Simon & Warshaw LLP                        $158,129.00
20
           TOTAL                                               $3,476,997.85
21

22
           Firm                                                Compensable Costs & Expenses
23
           Winston & Strawn LLP                                $39,983.28
24         Hagens Berman Sobol Shapiro LLP                     $2,521.79
25         TOTAL                                               $42,505.07
26

27

28                                                      2
                       STIPULATION AND [PROPOSED] ORDER RE PLAINTIFFS’ FEE AND COST AWARD
                                           CASE NO. 4:14-MD-02541-CW
       Case 4:14-md-02541-CW Document 1333 Filed 08/03/21 Page 4 of 10




 1   Dated: August 3, 2021                                         Respectfully submitted,

 2   HAGENS BERMAN SOBOL SHAPIRO LLP                        WINSTON & STRAWN LLP
 3   By   /s/ Steve W. Berman                               By   /s/ Jeffrey L. Kessler    _
     STEVE W. BERMAN (pro hac vice)                         JEFFREY L. KESSLER (pro hac vice)
 4
     Craig R. Spiegel (SBN 122000)                          David G. Feher (pro hac vice)
 5   Emilee N. Sisco (pro hac vice)                         David L. Greenspan (pro hac vice)
     1918 Eighth Avenue, Suite 3300                         200 Park Avenue
 6   Seattle, WA 98101                                      New York, NY 10166-4193
     Telephone: (206) 623-7292                              Telephone: (212) 294-6700
 7   Facsimile: (206) 623-0594                              Facsimile: (212) 294-4700
     steveb@hbsslaw.com                                     jkessler@winston.com
 8   craigs@hbsslaw.com                                     dfeher@winston.com
     emilees@hbsslaw.com                                    dgreenspan@winston.com
 9
                                                            Jeanifer E. Parsigian (SBN 289001)
10   PEARSON, SIMON & WARSHAW, LLP                          WINSTON & STRAWN LLP
                                                            101 California Street
11   By      /s/ Benjamin E. Shiftan                        San Francisco, CA 94111
     BRUCE L. SIMON (SBN 96241)                             Telephone: (415) 591-1000
12   Benjamin E. Shiftan (SBN 265767)                       Facsimile: (415) 591-1400
     350 Sansome Street, Suite 680                          jparsigian@winston.com
13   San Francisco, CA 94104
     Telephone: (415) 433-9000
14   Facsimile: (415) 433-9008                              Class Counsel for Consolidated Action
     bsimon@pswlaw.com                                      Plaintiffs
15   bshiftan@pswlaw.com
16   Class Counsel for Consolidated Action Plaintiffs
17   By /s/ Elizabeth C. Pritzker
     Elizabeth C. Pritzker (SBN 146267)
18   Jonathan K. Levine (SBN 220289)
     Bethany L. Caracuzzo (SBN 190687)
19   PRITZKER LEVINE LLP
     180 Grand Avenue, Suite 1390
20   Oakland, California 94612
     Telephone: (415) 692-0772
21   Facsimile: (415) 366-6110
22   Additional Class Counsel

23

24

25

26

27

28                                                      3
                      STIPULATION AND [PROPOSED] ORDER RE PLAINTIFFS’ FEE AND COST AWARD
                                          CASE NO. 4:14-MD-02541-CW
     Case 4:14-md-02541-CW Document 1333 Filed 08/03/21 Page 5 of 10




 1   WILKINSON STEKLOFF LLP                           SKADDEN, ARPS, SLATE, MEAGHER &
                                                      FLOM LLP
 2
     By:         /s/ Beth A. Wilkinson                By:           /s/ Jeffrey A. Mishkin
 3          Beth A. Wilkinson (pro hac vice)                   Jeffrey A. Mishkin (pro hac vice)
             James Rosenthal (pro hac vice)                   Karen Hoffman Lent (pro hac vice)
 4           2001 M Street NW, 10th Floor                             One Manhattan West
                 Washington, DC 20036                                New York, NY 10001
 5             Telephone: (202) 847-4000                          Telephone: (212) 735-3000
               Facsimile: (202) 847-4005                          Facsimile: (212) 735-2000
 6         bwilkinson@wilkinsonstekloff.com                     jeffrey.mishkin@skadden.com
           jrosenthal@wilkinsonstekloff.com                         karen.lent@skadden.com
 7
                                                             Lance A. Etcheverry (SBN 199916)
 8          Attorneys for Defendant                          525 University Avenue, Suite 1100
       NATIONAL COLLEGIATE ATHLETIC                                Palo Alto, CA 94301
 9              ASSOCIATION                                     Telephone: (650) 470-4500
                                                                Facsimile: (650) 470-4570
10                                                            lance.etcheverry@skadden.com
11                                                               Attorneys for Defendants
                                                            NATIONAL COLLEGIATE ATHLETIC
12                                                            ASSOCIATION and WESTERN
                                                                ATHLETIC CONFERENCE
13

14   PROSKAUER ROSE LLP                               MAYER BROWN LLP
15   By:        /s/ Bart H. Williams                  By:           /s/ Britt M. Miller
          Bart H. Williams (SBN 134009)                      Andrew S. Rosenman (SBN 253764)
16         Scott P. Cooper (SBN 96905)                          Britt M. Miller (pro hac vice)
          Kyle A. Casazza (SBN 254061)                             71 South Wacker Drive
17        Jennifer L. Jones (SBN 284624)                              Chicago, IL 60606
       Shawn S. Ledingham, Jr. (SBN 275268)                     Telephone: (312) 782-0600
18                                                               Facsimile: (312) 701-7711
           2029 Century Park East, Suite 2400                  arosenman@mayerbrown.com
19               Los Angeles, CA 90067                           bmiller@mayerbrown.com
              Telephone: (310) 557-2900
20             Facsimile: (310) 557-2193                      Richard J. Favretto (pro hac vice)
                 scooper@proskauer.com
21                                                                  1999 K Street, N.W.
               bwilliams@proskauer.com
                                                                  Washington, DC 20006
                kcasazza@proskauer.com
22                                                              Telephone: (202) 263-3000
                  jljones@proskauer.com
                                                                 Facsimile: (202) 263-3300
23            sledingham@proskauer.com
                                                                rfavretto@mayerbrown.com
                jcrawley@proskauer.com
24                                                                Attorneys for Defendant
                Attorneys for Defendant                      THE BIG TEN CONFERENCE, INC.
25              PAC-12 CONFERENCE
26

27

28                                                   4
                     STIPULATION AND [PROPOSED] ORDER RE PLAINTIFFS’ FEE AND COST AWARD
                                         CASE NO. 4:14-MD-02541-CW
     Case 4:14-md-02541-CW Document 1333 Filed 08/03/21 Page 6 of 10




 1
     POLSINELLI PC                                    ROBINSON BRADSHAW & HINSON
 2
     By:          /s/ Leane K. Capps                  By:         /s/ Robert W. Fuller
 3          Leane K. Capps (pro hac vice)                    Robert W. Fuller, III (pro hac vice)
            Caitlin J. Morgan (pro hac vice)                 Nathan C. Chase Jr. (SBN 247526)
 4              2950 N. Harwood Street                      Lawrence C. Moore, III (pro hac vice)
                        Suite 2100                            Pearlynn G. Houck (pro hac vice)
 5                  Dallas, TX 75201                         Amanda R. Pickens (pro hac vice)
             Telephone: (214) 397-0030                          101 N. Tryon St., Suite 1900
 6               lcapps@polsinelli.com                               Charlotte, NC 28246
               cmorgan@polsinelli.com                           Telephone: (704) 377-2536
 7                                                               Facsimile: (704) 378-4000
              Amy D. Fitts (pro hac vice)                               rfuller@rbh.com
 8                120 W. 12th Street                                   nchase@rbh.com
               Kansas City, MO 64105                                   lmoore@rbh.com
 9            Telephone: (816) 218-1255                                phouck@rbh.com
                afitts@polsinelli.com                                 apickens@rbh.com
10             mwinter@polsinelli.com
                                                               Mark J. Seifert (SBN 217054)
11           Wesley D. Hurst (SBN 127564)                            Seifert Law Firm
           2049 Century Park East, Suite 2300                  425 Market Street, Suite 2200
12              Los Angeles, CA 90067                            San Francisco, CA 94105
              Telephone: (310) 556-1801                         Telephone: (415) 999-0901
13              whurst@polsinelli.com                           Facsimile: (415) 901-1123
                                                                 mseifert@seifertfirm.com
14          Attorneys for Defendants
       THE BIG 12 CONFERENCE, INC. and                          Attorneys for Defendant
15            CONFERENCE USA                                SOUTHEASTERN CONFERENCE

16

17

18

19

20

21

22

23

24

25

26

27

28                                                   5
                     STIPULATION AND [PROPOSED] ORDER RE PLAINTIFFS’ FEE AND COST AWARD
                                         CASE NO. 4:14-MD-02541-CW
     Case 4:14-md-02541-CW Document 1333 Filed 08/03/21 Page 7 of 10




 1   FOX ROTHSCHILD LLP                               COVINGTON & BURLING LLP

 2   By:        /s/ D. Erik Albright                  By:      /s/ Benjamin C. Block
            D. Erik Albright (pro hac vice)                  Benjamin C. Block (pro hac vice)
 3         Gregory G. Holland (pro hac vice)                          One CityCenter
             230 N. Elm Street, Suite 1200                        850 Tenth Street, N.W.
 4              Greensboro, NC 27401                          Washington, DC 20001-4956
              Telephone: (336) 378-5200                        Telephone: (202) 662-5205
 5            Facsimile: (336) 378-5400                         Facsimile: (202) 778-5205
             ealbright@foxrothschild.com                             bblock@cov.com
 6           gholland@foxrothschild.com
                                                             Rebecca A. Jacobs (SBN 294430)
 7          Jonathan P. Heyl (pro hac vice)                          One Front Street
            101 N. Tryon Street, Suite 1300                   San Francisco, CA 94111-5356
 8               Charlotte, NC 28246                           Telephone: (415) 591-6000
              Telephone: (704) 384-2600                         Facsimile: (415) 591-6091
 9            Facsimile: (704) 384-2800                             rjacobs@cov.com
               jheyl@foxrothschild.com
10                                                             Attorneys for Defendant
           Alexander Hernaez (SBN 201441)                AMERICAN ATHLETIC CONFERENCE
11         345 California Street, Suite 2200
            San Francisco, CA 94104-2670
12            Telephone: (415) 364-5566
              Facsimile: (415) 391-4436
13           ahernaez@foxrothschild.com

14
             Attorneys for Defendant
15    THE ATLANTIC COAST CONFERENCE

16

17

18

19

20

21

22

23

24

25

26

27

28                                                   6
                     STIPULATION AND [PROPOSED] ORDER RE PLAINTIFFS’ FEE AND COST AWARD
                                         CASE NO. 4:14-MD-02541-CW
     Case 4:14-md-02541-CW Document 1333 Filed 08/03/21 Page 8 of 10




 1
     WALTER HAVERFIELD LLP                             BRYAN CAVE LEIGHTON PAISNER LLP
 2
     By:             /s/ R. Todd Hunt                  By:          /s/ Meryl Macklin
 3             R. Todd Hunt (pro hac vice)                     Meryl Macklin (SBN 115053)
           Benjamin G. Chojnacki (pro hac vice)                560 Mission Street, 25th Floor
 4                The Tower at Erieview                          San Francisco, CA 94105
              1301 E. 9th Street, Suite 3500                    Telephone: (415) 268-1981
 5              Cleveland, OH 44114-1821                        Facsimile: (415) 430-4381
               Telephone: (216) 928-2935                       meryl.macklin@bryancave.com
 6              Facsimile: (216) 916-2372
                  rthunt@walterhav.com                           Richard Young (pro hac vice)
 7             bchojnacki@walterhav.com                          Brent Rychener (pro hac vice)
                                                             90 South Cascade Avenue, Suite 1300
 8              Attorneys for Defendant                          Colorado Springs, CO 80903
            MID-AMERICAN CONFERENCE                               Telephone: (719) 473-3800
 9                                                                Facsimile: (719) 633-1518
                                                                richard.young@bryancave.com
10                                                              brent.rychener@bryancave.com
11                                                              Attorneys for Defendant
                                                             MOUNTAIN WEST CONFERENCE
12

13                                                                 JONES WALKER LLP
14                                                     By:      /s/ Mark A. Cunningham
                                                             Mark A. Cunningham (pro hac vice)
15                                                                 201 St. Charles Avenue
                                                               New Orleans, LA 70170-5100
16                                                              Telephone: (504) 582-8536
                                                                 Facsimile: (504) 589-8536
17                                                            mcunningham@joneswalker.com
18                                                                Attorneys for Defendant
                                                                 SUN BELT CONFERENCE
19

20

21

22

23

24

25

26

27

28                                                    7
                      STIPULATION AND [PROPOSED] ORDER RE PLAINTIFFS’ FEE AND COST AWARD
                                          CASE NO. 4:14-MD-02541-CW
       Case 4:14-md-02541-CW Document 1333 Filed 08/03/21 Page 9 of 10




 1                  ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1(i)(3)

 2          Pursuant to Civil Local Rule 5-1(i)(3), the filer of this document attests that concurrence in the

 3   filing of this document has been obtained from the signatories above.

 4

 5                                                 /s/ Jeffrey L. Kessler

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                      8
                       STIPULATION AND [PROPOSED] ORDER RE PLAINTIFFS’ FEE AND COST AWARD
                                           CASE NO. 4:14-MD-02541-CW
         Case 4:14-md-02541-CW Document 1333 Filed 08/03/21 Page 10 of 10




 1                                          [PROPOSED] ORDER

 2           Having     reviewed   the   foregoing   STIPULATION         AND     [PROPOSED]        ORDER

 3   REGARDING PLAINTIFFS’ FEE AND COST AWARD (the “Stipulation”), the Court GRANTS
 4
     the Stipulation.
 5
             IT IS HEREBY ORDERED that Plaintiffs’ Motion for Attorneys’ Fees, Expenses and
 6
     Service Awards is GRANTED IN PART as follows:
 7
          1. The Court HEREBY AWARDS Plaintiffs $3,476,997.851 in additional attorneys’ fees to be
 8

 9   paid to the respective Plaintiffs’ Counsel firms on or before August 6, 2021 as follows:

10          Firm                                               Fees
11          Winston & Strawn LLP                               $2,966,362.35

12          Hagens Berman Sobol Shapiro LLP                    $352,506.50
            Pearson, Simon & Warshaw LLP                       $158,129.00
13

14        2. The Court also HEREBY AWARDS Plaintiffs $42,505.07 in additional costs and expenses to

15   be paid to the respective Plaintiffs’ Counsel firms on or before August 6, 2021 as follows:
16
            Firm                                               Costs & Expenses
17          Winston & Strawn LLP                               $39,983.28
18          Hagens Berman Sobol Shapiro LLP                    $2,521.79

19

20   IT IS SO ORDERED.

21   Dated: ____________

22                                                          ______________________________________
                                                                  The Honorable Nathanael M. Cousins
23                                                                   United States Magistrate Judge

24   1
      The fees and costs awarded herein are in addition to the fees, costs, expenses and service awards
25   awarded to Plaintiffs by the Court’s prior Orders (ECF Nos. 1261, 1280, 1301). This award addresses
     Plaintiffs’ attorneys’ fees and costs incurred from July 8, 2020 through August 2, 2021. Should
26   additional disputes arise between the Parties after August 2, 2021 in connection with the Court’s
     continuing jurisdiction over the injunction in this matter, the Court will address any attorneys’ fees,
27   expenses and costs incurred by Plaintiffs at such time.
28                                                      9
                        STIPULATION AND [PROPOSED] ORDER RE PLAINTIFFS’ FEE AND COST AWARD
                                            CASE NO. 4:14-MD-02541-CW
